NATIONWIDE MUTUAL FUNDS Nationwide Destination 2045 Fund Supplement dated April 30, 2014 to the Summary Prospectus dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the Summary Prospectus is amended as follows: The heading “Portfolio Manager” and the information under the heading “Portfolio Manager” on page 4 of the Summary Prospectus are deleted in their entirety and replaced with the following: Portfolio Managers Portfolio Manager Title Length of Service with Fund Thomas R. Hickey, Jr. Head of Asset Strategies, NFA Since 2007 Benjamin A. Richer Director, Asset Strategies, NFA Since 2014 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
